Citation Nr: 1738162	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  11-31 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the character of the Appellant's discharge from service is a bar to the receipt of Department of Veterans Affairs (VA) compensation benefits.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Appellant served on active duty from March 1990 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 administrative decision by the VA Pension Management Center in Milwaukee, Wisconsin.  This appeal was remanded by the Board in May 2013 (to provide the Appellant with a requested hearing to which he did not appear) and in September 2014 (for additional development).  After the issuance of a January 2017 supplemental statement of the case, this appeal has been remitted to the Board for further appellate review.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2017).

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In the September 2014 remand, the Board requested that the AOJ obtain an opinion from a VA examiner as to whether the Veteran was insane at the time he committed in-service offenses leading to his conviction by special court martial and, ultimately, a bad character discharge.

While this claim was in remand status, the AOJ obtained responses from two VA examiners, neither of whom answered the salient question presented by this claim.  Both VA examiners stated that retrospectively ascertaining the Appellant's sanity was not possible.  The Board appreciates the examiners' responses; however, the question asked of them is not to actually determine the Appellant's sanity at the time(s) in question, but is, instead, a question of whether it is at least as likely as not that the Appellant was insane (as defined by VA) at the time(s) in question.  In other words, the Board is seeking an opinion as to the probability (less than 50 percent or 50 percent or greater) that the Appellant was insane at the time he committed the offenses underpinning his bad character discharge.

Based on the above, the Board finds that a remand is required in order to obtain an opinion from another VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the Appellant's claims file to a new VA psychologist or psychiatrist for review.  

The new examiner must review the entire claims file and offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Appellant was "insane" at the time he committed the offenses leading to his bad character discharge.

A September 1991 court martial proceeding convicted the Appellant of an unauthorized absence, several instances of failure to go to appointed place of duty, wrongful use of marijuana and cocaine, and possession of another's identification card. 

In rendering an opinion, the examiner should consider and apply VA's definition of an "insane" person as "one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides."

The examiner must consider and discuss the medical significance of the Appellant's diagnosis of bipolar disorder as well as a private physician's opinion that the Appellant's bipolar disorder has psychotic features.  The examiner must also consider the Appellant's statements and testimony regarding his symptoms during military service and his assertions that he was self-medicating with drugs due to his symptoms.  Additionally, the examiner must address the statements submitted by the Appellant's mother and spouse as to their observations of the Appellant during his period of military service. 

A complete rationale for all opinions must be provided.  Again, the Board is seeking an opinion as to the probability (less than 50 percent or 50 percent or greater) that the Appellant was insane (as defined by VA) at the time(s) in question, not necessarily a retrospective determination of the Appellant's sanity during his active duty.

2.  Following the above and any other development deemed necessary, the AOJ must re-adjudicate the issue on appeal.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Appellant.  After an appropriate amount of time has been afforded for a response, the appeal must be returned to the Board for review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

